Citation Nr: 9935620	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  95-33 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
left shoulder disability.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
left testicle removal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to April 
1955, and from October 1955 to September 1971.

This appeal previously arose from August 1995 and February 
1996 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Albuquerque, New Mexico.  

In August 1995 the RO declined to reopen the claim of 
entitlement to service connection for removal of the left 
testicle, and denied service connection for residuals of a 
shell fragment wound of the left knee and for an increased 
(compensable) evaluation for a postoperative right inguinal 
hernia.  In February 1996 the RO denied entitlement to 
service connection for a back disability and declined to 
reopen the claim of entitlement to service connection for a 
left shoulder disability.

In March 1998 the Board of Veterans' Appeals (Board) 
determined that the claims of entitlement to service 
connection for a back disability, a right calf disability, 
residuals of a shell fragment wound of the left knee, and 
hearing loss were not well grounded, and that new and 
material evidence had not been submitted to reopen claims of 
entitlement to service connection for removal of the left 
testicle and a left shoulder disability.  

The veteran appealed the Board's March 1998 decision to the 
United States Court of Appeals for Veterans Claims (Court).





In January 1999, the General Counsel for VA and the veteran's 
private attorney, filed a motion to vacate and remand that 
portion of the March 1998 decision wherein the Board declined 
to reopen the claims of entitlement to service connection for 
a left shoulder disability and removal of the left testicle, 
and to dismiss the appeal as to the other issues.  

In an Order issued in February 1999, the Court granted the 
motion to vacate and remand that portion of the March 1998 
decision wherein the Board declined to reopen the claims of 
entitlement to service connection for a left shoulder 
disability and removal of the left testicle, and dismissed 
the remaining issues. 

The record shows that the veteran's private attorney is not 
representing the veteran before the Board.  Rather, the 
veteran's accredited service organization, Disabled American 
Veterans has submitted an informal hearing presentation on 
behalf of the veteran.


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for 
removal of the left testicle, and declined to reopen the 
claim of entitlement to service connection for a left 
shoulder disability when it issued a decision in July 1992.

2.  The additional evidence submitted since the July 1992 
decision does not bear directly and substantially upon the 
issues at hand, is either cumulative or redundant, and by 
itself or in connection with the evidence previously of 
record, is not so significant that it must be considered in 
order to fairly decide the merits of the claims.


CONCLUSION OF LAW

Evidence submitted since the July 1992 decision wherein the 
Board denied entitlement to service connection for removal of 
the left testicle and declined to reopen the claim of 
entitlement to service connection for a left shoulder 
disability is not new and material, and the veteran's claims 
for those benefits have not been reopened.  38 U.S.C.A. §§ 
5108, 7104 (West 1991& Supp. 1999); 38 C.F.R. § 3.156(a), 
20.1100, 20.1105 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record prior to the July 1992 
decision wherein the Board denied entitlement to service 
connection for a left testicle disorder and declined to 
reopen the claim of entitlement to service connection for a 
left shoulder disability is summarized below.

A pertinent X-ray study of the left shoulder in service 
revealed no bone or joint abnormality.  At the retirement 
physical examination in April 1971, the left upper extremity 
was normal.  The veteran denied having any shoulder problems.  
Also, the service medical records were silent for any removal 
or absence of the left testicle.  The left testicle was not 
shown to be other than intact and present during service and 
on examination for retirement from active duty.

An initial VA hospital summary reflecting hospitalization 
from August 27, to September 11, 1974 for left inguinal 
hernia surgery was silent for absence of the left testicle or 
a left shoulder disability.

An October 1994 VA general medical examination revealed no 
significant abnormality on genitourinary evaluation including 
the testes.  On musculoskeletal evaluation the examiner found 
no evidence of a left shoulder disability.  

The examiner noted that no purpose would be served by X-rays 
as he did not suspect any form of bone injury.  He noted that 
any arthritis present would be minimal and consistent with 
the veteran's age. 

An October 1989 VA examination report shows the veteran 
related the onset of left shoulder problems to active duty.  
He said he was a cook in the military and developed left 
shoulder pain due to carrying objects.  An X-ray of the left 
shoulder revealed minimal degenerative changes of the 
acromioclavicular (AC) joint.  On genitourinary evaluation 
the left testicle was absent.  The veteran reported that the 
left testicle was removed in 1966 when he had inguinal hernia 
surgery.  

In July 1992 the Board declined to reopen the veteran's claim 
of entitlement to service connection for a left shoulder 
disability based on the lack of new and material evidence 
submitted since 1974.  The decision essentially found that 
the left testicle was not removed until many years after 
discharge from service, and that whatever current left 
testicle disability the veteran had was unrelated to active 
service.

The additional evidence includes VA treatment records dated 
from 1987 to 1996, as well as the veteran's testimony at the 
September 1996 hearing. 

October 1995 VA treatment records show that the veteran 
complained of left shoulder pain of many years duration.  An 
examination resulted in a diagnostic impression of left 
rotator cuff tendonitis.  October 1995 records contain a 
notation that the left testicle was removed in 1966.

November 1995 VA treatment records show that the veteran was 
seen for complaints of a painful left shoulder.  He 
experienced pain when he lifted his arm over his head.  On 
examination, there was a full range of motion without 
crepitus.  The examiner did not relate any left shoulder 
disability to active service.  

January 1996 records show complaints of left arm weakness.

The veteran testified at the September 1996 hearing that he 
would currently feel pain in his left shoulder when he lifted 
something heavy.  T. at 8.  He had not received much 
treatment for his shoulder since discharge.  Currently, he 
had pain and weakness in the shoulder.  There was a full 
range of motion, but he could not move his left arm as fast 
as the right arm. T. at 9.  He testified that his left 
testicle had been removed during service, but he did not 
realize this until many years after discharge.  T. at 6-8.


Criteria

When a claim is disallowed by the Board, it may not 
thereafter be reopened and allowed, and no claim based upon 
the same factual basis shall be considered. 
38 U.S.C.A. § 7104(b).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b);  38 C.F.R. § 20.1100.

When a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made and, if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108;  38 C.F.R. § 20.1105.

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  

When new and material evidence has not been submited in a 
previously denied claim "[f]urther analysis...is neither 
required, nor permitted."  Butler v. Brown, 9 Vet. App. 167, 
171 (1996) (finding in a case where new and material evidence 
had not been submitted that the Board's analysis of whether 
the claims were well grounded constituted a legal nullity).  
Thus, the well groundedness requirement does not apply with 
regard to reopening disallowed claims and revising prior 
Board determinations.  Jones v. Brown, 7 Vet. App. 134 
(1994).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

To justify a reopening of a claim on the basis of new and 
material evidence, there must be a reasonable possibility 
that the new evidence, when viewed in context of all the 
evidence, both old and new, would change the outcome.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).

The evidence is "new" when it is not cumulative of evidence 
of record, and is not "material" when it could not possibly 
change the outcome of the case.  Godwin v. Derwinski, 1 Vet. 
App. 419 (1991).

"Material" evidence is evidence which is relevant to and 
probative of the issue at hand and, which, furthermore, when 
reviewed in context of all the evidence of record, both old 
and new, would change the outcome of the case.  Smith v. 
Derwinski, 1 Vet. App. 171 (1992).

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

In the Evans case, the Court expounded upon the "two-step 
analysis" which must be conducted under 38 U.S.C.A. § 5108.  

First, it must be determined whether the evidence presented 
or secured since the prior final disallowance of the claim is 
new and material when "the credibility of the [new] evidence" 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

Second, if the evidence is new and material the Board must 
reopen the claim and review all of the evidence of record to 
determine the outcome of the claim on the merits.

The first step involves three questions: 

(1) Is the newly presented evidence "new" (not of record at 
the time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record)? 

(2) Is it "probative" of the issue at hand? 

(3) If it is new and probative, then, in light of all the 
evidence of record, is there a reasonable possibility that 
the outcome of the claim on the merits would be changed?

However, in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
the Federal Circuit held that the Court impermissibly ignored 
the definition of "material evidence" adopted by the 
Department in 38 C.F.R. § 3.156 and without sufficient 
justification or explanation, rewrote the regulation to 
require, with respect to newly submitted evidence, that 
"there must be a reasonable possibility that new evidence, 
when viewed in the context of all the evidence, both old and 
new, would change the outcome."  See, Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  

The Federal Circuit held invalid the Colvin test for 
materiality as it was more restrictive than 38 C.F.R. § 
3.156(a).

In Elkins v. West, 12 Vet. App 209 (1999) the Court 
essentially held that the recent decision of the Federal 
Circuit in Hodge required the replacement of the two-step 
test in Manio with a three step test.  

Under the Elkins test, the Secretary must first determine 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been presented, immediately upon reopening, the Secretary 
must determine whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C. § 5107(a); and third, if the 
claim is well grounded, the Secretary may evaluate the merits 
after ensuring the duty to assist under 38 U.S.C. § 5107(b) 
has been fulfilled.

Service connection may be established for disability 
resulting from personal injury suffered or a disease 
contracted in the line of duty, or for aggravation of 
preexisting injuries suffered or disease contracted in line 
of duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991). 

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

If the disability is arthritis and manifested to a 
compensable degree within one year following separation from 
active duty, service connection may be granted. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

In LeShore v. Brown, 8 Vet. App. 406 (1995), the Court held 
that:

Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by the 
examiner, does not constitute "competent medical evidence" 
satisfying the Grottveit v. Brown, 5 Vet. App. 91 (1993), 
requirement.

Such evidence cannot enjoy the presumption of truthfulness 
recorded by Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995) 
(as to the determination of well-groundedness), and Justus v. 
Principi, 3 Vet. App. 510, 512 (1992) (as to determination of 
whether there is new and material evidence for purposes of 
reopening a claim), because a medical professional is not 
competent to opine as to matters outside the scope of his or 
her expertise, and a bare transcription of a lay history is 
not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.

The Court has held that an assessment based solely on history 
provided by the veteran is of no probative value.  Reonal v. 
Brown, 5 Vet. App 458 (1993).

VA has a duty under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise a claimant of the new and material evidence needed to 
complete his claim.  Graves v. Brown, 8 Vet. App. 522, 525 
(1995).

This obligation depends upon the particular facts of the case 
and the extent to which VA has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).

The RO has fulfilled its obligation under section 5103(a) in 
its rating decision, and statement of the case in which it 
informed the veteran of the reasons his claim had been 
denied.  Also, by this decision, the Board informs the 
veteran of the type of new and material evidence needed to 
reopen his claim.  Unlike Graves, the veteran in this case 
has not put VA on notice of the existence of specific 
evidence that may be both new and material, and sufficient to 
reopen his claim for service connection.


Analysis

The veteran seeks to reopen his claims for service connection 
for a left shoulder disability and removal of the left 
testicle.  

When a claim is finally denied by the Board, the claim may 
not thereafter be reopened and allowed, unless new and 
material evidence has been presented.  38 U.S.C.A. § 7104.  

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  In order to reopen a finally denied 
claim there must be new and material evidence presented since 
the claim was last finally disallowed on any basis, not only 
since the claim was last denied on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Under Evans, evidence is new 
if not previously of record and is not merely cumulative of 
evidence previously of record.

In the case at hand, the Board finds that new and material 
evidence has not been submitted to warrant reopening of the 
veteran's claim for service connection for a left shoulder 
disability and removal of the left testicle.  The specified 
basis of the Board's 1992 denial is not changed materially by 
the additional medical evidence.  Specifically, the Board 
notes that with respect to the veteran's left shoulder 
disability and removal of the left testicle, the added 
evidence merely reflects the continuation of treatment or 
findings of chronic left shoulder disability and removal of 
the left testicle at a time dating years following separation 
from active duty without competent medical evidence of a 
nexus of either disorder with any incident of active service.  

Evidence submitted of a nature reflecting unsupported 
recorded history of onset of a pertinent left shoulder 
disability in service or removal of the left testicle is also 
similar to the evidence previously considered by the Board in 
1992.

Specifically, the Board finds that the additional evidence 
submitted by the veteran is cumulative of that considered in 
July 1992.  The October 1995 VA treatment records contain the 
same history that was found in the October 1989 VA 
examination, which was considered and rejected by the Board 
in July 1992.  


The September 1996 testimony essentially repeats the 
contentions that were considered in that examination.  
Therefore, as the veteran has not submitted new and material 
evidence demonstrating that his loss of the left testicle is 
related to service or any incident therein.  

The veteran's testimony does not constitute material 
evidence, as he is not qualified to render an opinion 
relating the absence of his left testicle to active service. 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

The Board finds that the veteran has not submitted new and 
material evidence to reopen his claim of entitlement to 
service connection for a left shoulder disability. The 
additional evidence does not show that any current complaints 
are related to active service.  

The current evidence notes treatment for left shoulder pain 
without relating the veteran's current complaints to active 
service.  

The July 1992 Board decision also noted the veteran's current 
complaints of pain, but found that the evidence did not 
demonstrate a chronic disability of the left shoulder due to 
active service.

The veteran's testimony does not constitute material 
evidence, as he is not qualified to render an opinion 
relating his current left shoulder complaints to active 
service. Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board notes that any evidence noted in the medical record 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by the examiner, 
does not constitute "competent medical evidence" satisfying 
the Grottveit v. Brown, 5 Vet. App. 91 (1993) requirement.  



Such evidence cannot enjoy the presumption of truthfulness 
accorded by Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995) 
and Justus v. Principi, 3 Vet. App. 510, 512 (1992) as to 
determination of whether there is new and material evidence 
for the purpose of reopening a claim because a medical 
professional is not competent to opine as to matters outside 
the scope of his or her expertise, and a bare transcription 
of a lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.  See LeShore v. Brown, 8 Vet. App. 406 
(1995); Reonal v. Brown, 5 Vet. App. 458, 460 (1993).

Clearly, the medical records not previously of record are new 
to the extent that they were not previously of record nor 
considered by the Board in the 1992 denial.  For the 
foregoing reasons, the Board finds that the added evidence is 
not both new and material as it does not bear directly and 
substantially on the specific matters under consideration, is 
cumulative or redundant, and by itself or in combination with 
the other evidence, is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  

As new and material evidence has not been submitted in this 
case, the claims are not reopened, and the previous decision 
remain final.  No further analysis of the application to 
reopen the claims for service connection is appropriate.  
Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).

As the Board noted earlier, the Court recently announced a 
three step test with respect to new and material cases.  
Under the new Elkins test, VA must first determine whether 
the veteran has submitted new and material evidence under 
38 C.F.R. § 3.156 to reopen the claim, and if so, VA must 
determine whether the claim is well grounded based on a 
review of all the evidence of record and lastly, if the claim 
is well grounded, VA must proceed to evaluate the merits of 
the claim, but only after ensuring that the duty to assist 
has been fulfilled.  Winters v. West, 12 Vet. App 203 (1999); 
Elkins v. West, 12 Vet. App 209 (1999). 

Accordingly, in view of the fact that new and material 
evidence has not been submitted to reopen the veteran's 
claims of entitlement to service connection for a left 
shoulder disability and removal of the left testicle, the 
first element has not been met.  No further analysis of the 
application to reopen the claims is appropriate.  Butler v. 
Brown, 9 Vet. App. at 171 (1996).


ORDER

The veteran not having submitted new and material evidence to 
reopen his claim of entitlement to service connection for a 
left shoulder disability, the appeal is denied.

The veteran not having submitted new and material evidence to 
reopen his claim of entitlement to service connection for 
removal of the left testicle, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

